Citation Nr: 0639514	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1968 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
cirrhosis of the liver.  The veteran filed a timely appeal of 
this decision to the Board.

In September 2005, the veteran submitted additional relevant 
medical that was not accompanied by a waiver of initial RO 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Initially, and as noted above, the Board observes that 
following the RO's issuance a statement of the case (SOC) in 
March 2005, the veteran submitted additional evidence 
pertinent to his claim.  A waiver of RO consideration did not 
accompany this evidence.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, nor was he 
provided with notice of the type of evidence necessary to 
establish an increased rating, a disability rating or 
effective date for the disability on appeal.  This case must 
therefore be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Finally, the veteran contends that his cirrhosis of the liver 
is related to his military service, to include exposure to 
Agent Orange in Vietnam and medication prescribed for 
Malaria.  The veteran's medical records contain a June 2003 
statement from the veteran's physician indicating that his 
liver condition may well be linked to exposure to Agent 
Orange.  The Board also notes that the veteran was afforded a 
VA examination in November 2002 in connection with his liver 
condition.  While the examiner examined the veteran and 
reviewed his claims file in connection with his report, the 
examiner did not offer an opinion regarding nexus to service.  
An additional VA examination is therefore needed in order to 
determine the etiology of the veteran's liver condition, to 
include whether this condition had its onset during or as a 
result of his service, and to determine if the veteran's 
condition may be secondary to exposure to Agent Orange or any 
medication prescribed for him in service for Malaria.  See 
38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran's liver condition, to 
include cirrhosis of the liver, is 
related to or had its onset during 
service, or is secondary to exposure to 
Agent Orange or any medication prescribed 
in service for Malaria.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
liver disease or cirrhosis found to be 
present.  If the examiner diagnoses the 
veteran as having a liver condition, to 
include cirrhosis of the liver, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's condition was caused 
by or had its onset during service or 
within one year of service.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that the veteran's condition was caused 
by or is secondary to Agent Orange 
exposure in service or to medication 
prescribed for Malaria in service.  In 
this regard, the examiner should comment 
on a June 2003 report of the veteran's 
physician indicating that the veteran's 
condition may well be linked to exposure 
to hepato-toxins, including Agent Orange, 
in service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



